Exhibit 10.99

 

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

 

This THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment Agreement”), is
dated as of October 6, 2015, by and between COLLECTORS UNIVERSE, INC., a
Delaware corporation (the “Company”), and ROBERT G. DEUSTER (“Executive”), with
reference to the following:

 

R E C I T A L S:

 

A.     Executive is employed as Chief Executive Officer of the Company under an
Employment Agreement dated as of October 10, 2012 and amended by the First and
Second Amendments to Employment Agreement dated as of September 23, 2013 and
October 7, 2014 (as so amended, the “Employment Agreement”), which extended the
term of the Employment Agreement by to October 15, 2015; and

 

B.     The Company and the CEO desire to further extend the term of the
Employment Agreement as and to the extent provided hereinafter in this Amendment
Agreement.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the respective promises of each party made
to the other in this Amendment Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each of the parties, it is agreed as follows:

 

1.     Extension of the Term of Employment. The term of Executive’s employment
under the Employment Agreement is hereby extended and shall continue to
October 15, 2016, unless the Executive’s employment is either (i) sooner
terminated pursuant to any of the provisions of Section 5 or Section 6 of the
Employment Agreement, or (ii) further extended by mutual written agreement of
the parties.

 

2.     Implementing Amendment. To give effect to the foregoing extension of the
term of the Employment Agreement, it is agreed that the first sentence of
Section 3 of the Employment Agreement, entitled “Term of Employment”, is hereby
amended to read in its entirety as follows:

 

“Unless sooner terminated as provided in Section 5 or Section 6 below, the term
of Executive’s employment with the Company as its CEO shall commence on October
15, 2012 (the “Commencement Date”) and shall end on October 15, 2016 (the
“Expiration Date”).”

 

3.     No Other Changes. The Employment Agreement shall remain in full force and
effect and, except as amended by this Amendment Agreement, shall remain
unchanged.

 

4.     Confirmation of Performance. Each party hereto represents that the other
party has performed those of its obligations required to have been performed on
or prior to the date hereof by such other party under the Employment Agreement
and such other party has not breached and is not in breach of the Employment
Agreement.

 

5.     Miscellaneous.

 

5.1     Construction. This Amendment Agreement is the result of arms-length
negotiations between the parties hereto, and no provision hereof shall be
construed against a party by reason of the fact that such party or its legal
counsel drafted said provision or for any other reason.

 

5.2     Entire Agreement. This Amendment Agreement contains all of the
agreements of the parties relating to, and supersedes all prior agreements or
understandings, written or oral, between the parties regarding, the subject
matter hereof.

 

 
 

--------------------------------------------------------------------------------

 

 

5.3     Binding on Successors. Subject to the provisions of Section 9.8 of the
Employment Agreement (entitled “No Assignment”), which provisions are
incorporated herein by this reference, this Amendment Agreement shall be binding
on the parties and their respective heirs, legal representatives and successors
and assigns.

 

5.4     Headings. Section and paragraph headings in this Amendment Agreement are
for convenience of reference only and shall not affect the meaning or have any
bearing on the interpretation of any provision of this Amendment Agreement.

 

5.5     Severability. If any provision of this Amendment Agreement is held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions hereof shall not be affected or impaired in any way as
a result thereof.

 

5.6     Governing Law. This Amendment Agreement is made in and shall be
construed and interpreted according to and enforced under the internal laws of
the State of California, excluding its choice of law rules and principles.

 

5.7     Counterparts. This Amendment Agreement may be executed in separate
counterparts, and each of such signed counterparts, including any photocopies or
facsimile copies thereof, shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

 

The Company:     

COLLECTORS UNIVERSE, INC.

 

 

 

 

 

 

 

 

 

 

By:

   /s/ JOSEPH J. WALLACE                     

 

 

 

   Joseph J. Wallace, Chief Financial Officer                      

 

 

 

 

 

        Executive: /s/ ROBERT G. DEUSTER     Robert G. Deuster  

 

 

 

 2

     

 

 

              